Title: To George Washington from John Hancock, 27 May 1777
From: Hancock, John
To: Washington, George

 

Sir,
Philada May 27th 1777.

I have the Honour of transmitting at this Time sundry Resolves, to which I beg Leave to refer your Attention.
From them you will learn, that Congress have ascertained the Limits of the Northern Department, and that they have ordered Genl Schuyler to take the Command therein.
The Regulations respecting Chaplains in the Army are highly necessary. By encreasing their Pay, and enlarging the Bounds of their Duty, the Congress are in Hopes of engaging Gentlemen of superior Learning & Virtue to fill those Stations.
Your several Favours to the 24th Inst: have been duely received and laid before Congress. I have the Honour to be, with perfect Esteem & Respect, Sir, your most obed. & very hble Servt

John Hancock Presidt

